DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is rejected because it is unclear if “a different lateral location” (both occurrences) is the same different lateral location previously set forth in Claim 1.  Claim 2 is also rejected because it is unclear if the first and second plurality of subgroups are part of the plurality of subgroups previously set forth in Claim 1.  Claim 2 is also rejected because it is unclear if the first and second comb patterns are different from the comb pattern previously set forth in Claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,883,851.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method measuring a mechanical property of an object using an ultrasound system where the ultrasound includes a transducer array configured to induce shear waves at different lateral locations (e.g. multiple shear waves at different steering angles).  While the present claim specifies a “comb-shaped pattern”, Examiner notes that laterally spaced ultrasound focus to induce multiple shear waves would represent a “comb-shaped pattern” in its broadest reasonable interpretation.  Thus, the present claims are considered to be an obvious broadening of the patented claims.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,624,609.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method measuring a mechanical property of an object using an ultrasound system where the ultrasound includes a transducer array configured to induce shear waves for the measurement.  While the presently pending claims specifically claim a “comb-shaped pattern”, the ‘609 patent appears to transmit focused ultrasound in a similar manner (see Figs. 1 and 6-7 for example).  In addition, the presently pending steps to reduce interference appear to be accomplished via the compensation step of the ‘609 method.  Thus, the presently pending claims appear to be an obvious broadening of the patented claims.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,058,398.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method measuring a mechanical property of an object using an ultrasound system where the ultrasound includes a transducer array configured to induce shear waves at different lateral locations.  While the present claim specifies a “comb-shaped pattern”, Examiner notes that laterally spaced ultrasound focus to induce multiple shear waves would represent a “comb-shaped pattern” in its broadest reasonable interpretation.  Thus, the present claims are considered to be an obvious broadening of the patented claims.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,172,910.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed toward a method measuring a mechanical property of an object using an ultrasound system where the ultrasound includes a transducer array configured to induce shear waves in a comb-shaped pattern.  The present claims are considered to be an obvious broadening of the patented claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373. The examiner can normally be reached M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793